 

    Motion DENIED. 
             31st          January      19
    This the ____ day of ___________, 20___. 

    /s/Louise W. Flanagan, U.S. District Judge  UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF NORTH CAROLINA
                                                 WESTERN DIVISION

                                                    NO. 5:18-CR-0245-FL




                   UNITED STATES OF AMERICA                            APPEAL OF MAGISTRATE JUDGE
                                                                           ORDER GRANTING THE
                      v.                                               GOVERNMENT’S MOTION FOR A
                                                                     DETENTION HEARING PURSUANT TO
                   JOSE ANTONIO DANIA-MALDONADO                            18 U.S.C. § 3142(f)(2)(A)




                     Mr. Jose Antonio Dania-Maldonado respectfully appeals the Magistrate Judge’s order

              granting the government’s motion for a detention hearing. The detention hearing is set for Monday,

              February 4, 2019. [DE 11.] Because the government did not make the requisite showing that Mr.

              Dania-Maldonado would pose a serious risk of flight if released under Title 18 United States Code

              Section 3142(f)(2)(A), a detention hearing is not authorized under the law. Accordingly, Mr. Dania-

              Maldonado moves for an order for immediate release.

                                                            FACTS

              1.     On June 26, 2018, Mr. Dania-Maldonado was charged by way of indictment with one count

                     of illegal re-entry following conviction for an aggravated felony in violation of 8 U.S.C. §§

                     1326(a) and (b)(2). [DE 1.]

              2.     At his initial appearance before the Magistrate Judge on January 30, 2019, the government

                     moved to detain him pending trial. The government argued that Mr. Dania-Maldonado posed

                     a serious risk of flight under Section 3142(f)(2)(A) because he would likely be deported

                     following conviction of the instant offense, he faced a guideline term of imprisonment of 18

                                                                1
